DETAILED ACTION
This action is responsive to the following communications: the RCE filed on December 30, 2020.
Claims 1, 4, 13, 17, and 18 have been amended. Claim 5 is canceled. Claims 1-4, 6, and 8-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant's submission filed on 12/30/2020 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Instant Application (16752785)
copending Application No. 16/591224
1. (Currently Amended) A battery pack comprising: a housing configured to be removably coupled to and supported by a device configured to receive power from the battery pack; a plurality of battery cells supported in the housing, the plurality of battery cells including a plurality of first battery cells and a plurality of second battery cells, wherein: [[a]]each one of the plurality of first battery cells has a first physical size and [[a]]each one of the plurality of second battery cells has a second physical size different than the first physical size, and each one of the first battery cells is electrically connectable in parallel with a respective one of the second battery cells to form a plurality of parallel-connected battery cells of different physical size; and a terminal configured to be electrically connected to the plurality of first battery cells and the plurality of second battery cells, wherein: the plurality of parallel-connected battery cells of different physical size are electrically connectable in series to the terminal, and the power is transferrable, via the terminal, from the plurality of first battery cells and the plurality of second battery cells to the device.
1. (Currently Amended) A battery pack comprising: a housing configured to be removably coupled to and supported by a device configured to receive power from the battery pack; a plurality of battery cells supported in the housing, the plurality of battery cells including a plurality of first battery cells and a plurality of second battery cells, wherein: [[a]]each one of the plurality of first battery cells has a first physical size and a first operational characteristic, one of the plurality of second battery cells has a second physical size different than the first physical size and a second operational characteristic different than the first operational characteristic, and each one of the first battery cells is electrically connectable in parallel with a respective one of the second battery cells to form a plurality of parallel-connected battery cells of different physical size; and a terminal configured to be electrically connected to the plurality of first battery cells and the plurality of second battery cells, wherein: the plurality of parallel-connected battery cells of different physical size are electrically connectable in series to the terminal, and the power is transferrable, via the terminal, from plurality of first battery cells and the plurality of second battery cells to the device.


2. The battery pack of claim 1, wherein the first physical size and the second physical size include at least one of a diameter of a respective battery cell and a length of the respective battery cell.
2. The battery pack of claim 1, wherein the first physical size and the second physical size include at least one of a diameter of a respective battery cell and a length of the respective battery cell.


3. (Currently Amended) The battery pack of claim 1, wherein the housing includes: a base configured to house the first battery cells, wherein the first physical size of the first battery cells is larger than the second physical size of the second battery cells; and a stem coupled to and extending from the base, wherein the stem is configured to be inserted into a battery receptacle of the device and wherein the stem is configured to house the second battery cells.
3. (Currently Amended) The battery pack of claim 1, wherein the housing includes: a base configured to house the first battery cells, wherein the first physical size of the first battery cells is larger than the second physical size of the second battery cells; and 2Application No. 16/591,224 Response to April 2, 2020 Non-Final Office Action Attorney Docket No. 066042-5285-US03 a stem coupled to and extending from the base, wherein the stem is configured to be inserted into a battery receptacle of the device and wherein the stem is configured to house the second battery cells.


4. (Currently Amended) The battery pack of claim 3, wherein the stem is configured to house the[[a]] plurality of [[the]] second battery cells, each of the second battery cells has a first diameter of eighteen millimeters; and wherein each of the first battery cells has a second diameter of greater than eighteen millimeters.
4. (Currently Amended) The battery pack of claim 3, wherein the stem is configured to house the[[a]] plurality of [[the]] second battery cells, each of the second battery cells has a first diameter of eighteen millimeters; and wherein each of the first battery cells has a second diameter of greater than eighteen millimeters.






6. (Currently Amended) The battery pack of claim 1, wherein the first battery cells and the second battery cells have substantially the same nominal voltage.
6. (Currently Amended) The battery pack of claim 1, wherein the first battery cells and the second battery cells have substantially the same nominal voltage.  




7. (Cancelled)


8. (Currently Amended) The battery pack of claim 1, further comprising an electronic processor configured to control one or more switches, wherein the one or more switches is configured to electrically disconnect at least one of the first battery cells and the second battery cells from the terminal.
8. (Currently Amended) The battery pack of claim 1, further comprising an electronic processor configured to control one or more switches, wherein the one or more switches is configured to electrically disconnect at least one of the first battery cells and the second battery cells from the terminal.


9. (Currently Amended) The battery pack of claim 8, further comprising a sensor configured to be electrically connected to the electronic processor, wherein the electronic processor is configured to: determine at least one of an ambient condition of the battery pack and an operational condition of the battery pack; and control the one or more switches to electrically disconnect the at least one of the first battery cells and the second battery cells from the terminal based on the at least one of the ambient condition and the operational condition.
9. (Currently Amended) The battery pack of claim 8, further comprising a sensor configured to be electrically connected to the electronic processor, wherein the electronic processor is configured to: 3Application No. 16/591,224 Response to April 2, 2020 Non-Final Office Action Attorney Docket No. 066042-5285-US03 determine at least one of an ambient condition of the battery pack and an operational condition of the battery pack; and control the one or more switches to electrically disconnect the at least one of the first battery cells and the second battery cells from the terminal based on the at least one of the ambient condition and the operational condition.


10. (Currently Amended) The battery pack of claim 1, wherein the first battery cells has a first characteristic and the second battery cells has a second characteristic different than the first characteristic, the first characteristic and the second characteristic being at least one of a shape, a chemistry, and an operational characteristic.
10. (Currently Amended) The battery pack of claim 1, wherein the first operational characteristic and the second operational characteristic are selected from the group consisting of: an ampere-hour capacity and a temperature performance characteristic. 


11. The battery pack of claim 1, wherein the device includes a power tool.
11. The battery pack of claim 1, wherein the device includes a power tool.


12. The battery pack of claim 1, wherein the plurality of battery cells are electrically connectable to each other via conductive straps that are laser welded to battery cell terminals of the plurality of battery cells.
12. The battery pack of claim 1, wherein the plurality of battery cells are electrically connectable to each other via conductive straps that are laser welded to battery cell terminals of the plurality of battery cells.


13. (Currently Amended) A method of powering a device, the method comprising: providing a battery pack including; a housing configured to be removably connected to and supported by the device configured to receive power from the battery pack, and a plurality of battery cells supported in the housing, the plurality of battery cells including a plurality of first battery cells and a plurality of second battery cells, wherein: [[a]]each one of the plurality of first battery cells has a first physical size and [[a]]each one of the plurality of second battery cells has a second physical size different than the first physical size, and each one of the first battery cells is electrically connectable in parallel with a respective one of the second battery cells to form a plurality of parallel- connected battery cells of different physical size; and transferring, via a terminal of the battery pack configured to be electrically connected to the plurality of first battery cells and the plurality of second battery cells, the power from the plurality of first battery cells and the plurality of second battery cells to the device, wherein the plurality of parallel-connected battery cells of different physical size are electrically connectable in series to the terminal.
13. (Currently Amended) A method of powering a device, the method comprising: providing a battery pack including: a housing configured to be removably connected to and supported by the device configured to receive power from the battery pack, and a plurality of battery cells supported in the housing, the plurality of battery cells including a plurality of first battery cells and a plurality of second battery cells, wherein: [[a]]each one of the plurality of first battery cells has a first physical size and a first operational characteristic, [[a]]each one of the plurality of second battery cells has a second physical size different than the first physical size and a second operational characteristic different than the first operational characteristic, and 4Application No. 16/591,224 Response to April 2, 2020 Non-Final Office Action Attorney Docket No. 066042-5285-US03 each one of the first battery cells is electrically connectable in parallel with a respective one of the second battery cells to form a plurality of parallel- connected battery cells of different physical size; and transferring, via a terminal of the battery pack configured to be electrically connected to the plurality of first battery cells and the plurality of second battery cells, the power from the plurality of first battery cells and the plurality of second battery cells to the device, wherein the plurality of parallel-connected battery cells of different physical size are electrically connectable in series to the terminal.



14. The method of claim 13, wherein the first physical size and the second physical size include at least one of a diameter of a respective battery cell and a length of the respective battery cell.



15. (Currently Amended) The method of claim 13, wherein the first battery cells and the second battery cells have substantially the same nominal voltage.
15. (Currently Amended) The method of claim 13, wherein the first battery cells and the second battery cells have substantially the same nominal voltage.


16. (Currently Amended) The method of claim 13, further comprising controlling, with an electronic processor, one or more switches, wherein the one or more switches is configured to electrically disconnect at least one of the first battery cells and the second battery cells from the terminal.
16. (Currently Amended) The method of claim 13, further comprising controlling, with an electronic processor, one or more switches, wherein the one or more switches is configured to electrically disconnect at least one of the first battery cells and the second battery cells from the terminal.


17. (Currently Amended) The method of claim 16, wherein the electronic processor is configured to: receive a signal from a sensor of the battery pack; determine at least one of an ambient condition of the battery pack and an operational condition of the battery pack based on the signal; and control the one or more switches to electrically disconnect the at least one of the first battery cells and the second battery cells from the terminal based on the at least one of the ambient condition and the operational condition.
17. (Currently Amended) The method of claim 16, wherein the electronic processor is configured to: receive a signal from a sensor of the battery pack; determine at least one of an ambient condition of the battery pack and an operational condition of the battery pack based on the signal; and control the one or more switches to electrically disconnect the at least one of the first battery cells and the second battery cells from the terminal based on the at least one of the ambient condition and the operational condition.
18. (Currently Amended) A battery pack comprising: a housing; a plurality of battery cells supported in the housing, the plurality of battery cells including a plurality of first battery cells and a plurality of second battery cells, wherein: [[a]]each one of the plurality of first battery cells has a first characteristic, and [[a]]each one of the plurality of second battery cells has a second characteristic different than the first characteristic, the first characteristic and the second characteristic being at least one of a physical size, a shape, a chemistry, and an operational characteristic; and 5Application No. 16/752,758 Response to March 27, 2020 Non-Final Office Action Attorney Docket No. 066042-5285-US04 a terminal electrically connected to the plurality of first battery cells and the plurality of second battery cells including: each one of the first battery cells being electrically connectable in parallel with a respective one of the second battery cells to form a plurality of parallel-connected battery cells of different physical size, and the plurality of parallel-connected battery cells of different physical size being electrically connectable in series to the terminal.
a plurality of first battery cells and a plurality of second battery cells, wherein: [[a]]each one of the plurality of first battery cells has a first physical size and a first characteristic, one of the plurality of second battery cells has a second physical size different than the first physical size and a second characteristic different than the first characteristic, the first characteristic and the second characteristic being at least one of a , and each one of the first battery cells is electrically connectable in parallel with a respective one of the second battery cells to form a plurality of parallel-connected battery cells of different physical size; and a terminal electrically connected to the plurality of first battery cells and the plurality of second battery cells, wherein the plurality of parallel-connected battery cells of different physical size are electrically connectable in series to the terminal.

19. The battery pack of claim 18, wherein the operational characteristic is at least one of an Ampere-hour capacity and a temperature performance characteristic.
20. (Currently Amended) The battery pack of claim 18, wherein the first battery cells and the second battery cells have substantially the same nominal voltage.
20. (Currently Amended) The battery pack of claim 18, wherein the first battery cells and the second battery cells have substantially the same nominal voltage.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  LEE et al. (US 2013/0224529).
Regarding independent claim 1, LEE et al. disclose that a battery pack comprising: 
a housing (Fig. 2:300 and [0046]; battery pack]) configured to be removably coupled to and supported by a device ([0012] and claim 14) configured to receive power from the battery pack; 
a plurality of battery cells (Fig. 3) supported in the housing, the plurality of battery cells including a plurality of first battery cells (Fig. 3: Vbank1) and a plurality of second battery cells  arranged perpendicular to the plurality of first battery cells (Fig. 3: Vbank2), wherein:
 each one of the plurality of first battery cells has a first physical size and each one of the plurality of second battery cells having has a second physical size different than the first physical size (Fig. 2 and [0047]), and 
each one of the first battery cells is electrically connectable in parallel with a respective one of the second battery cells to form a plurality of parallel-connected combinations of battery cells of different physical size ([0053] and Claim 1); and 
a terminal (Fig.2: “+”) configured to be electrically connected to the plurality of first battery cells and the plurality of second battery cells, wherein: 
the plurality of parallel-connected combinations of battery cells of different physical size are electrically connectable in series to the terminal, and 
the power is transferrable, via the terminal, from the plurality of first battery cells and the plurality of second battery cells to the device (claim1). 
Regarding claim 2, LEE et al. disclose that wherein the first physical size and the second physical size include at least one of a diameter of a respective battery cell and a length of the respective battery cell (claim 1; sizes).

Regarding claim 3, LEE et al. disclose that wherein the housing includes: a base configured to house the first battery cells, wherein the first physical size of the first battery cell is larger than the second physical size of the second battery cell ([0045]); and a stem (Fig. 2: stem which is a main body of the battery) coupled to and extending from the base, wherein the stem is configured to be inserted into a battery receptacle of the device and wherein the stem is configured to house the second battery cell (Fig. 2 and [0046]).

Regarding claim 6, LEE et al. disclose that wherein the first battery cells and the second battery cells have substantially the same nominal voltage (Fig. 4).

Regarding independent claim 13, Lee et al disclose that Lee et al disclose that a method of powering a device ([0012] and claim 14), the method comprising: 
providing a battery pack including:
 a housing (Fig. 2:300 and [0046]; battery pack]) configured to be removably connected to and supported by the device configured to receive power from the battery pack ([0012] and claim 14), and 
a plurality of battery cells (Fig. 3) supported in the housing, the plurality of battery cells including a plurality of first battery cells (Fig. 3: Vbank1) and a plurality of second battery cells (Fig. 3: Vbank2), wherein: 

 each one of the plurality of second battery cells has a second physical size different than the first physical size and a second operational characteristic different than the first operational  characteristic (Fig. 2 and [0047]), and 
each one of the first battery cells is electrically connectable in parallel with a respective one of the second battery cells to form a plurality of parallel- connected battery cells of different physical size ([0053] and Claim 1); and 
transferring, via a terminal of the battery pack configured to be electrically connected to the plurality of first battery cells and the plurality of second battery cells, the power from the plurality of first battery cells and the plurality of second battery cells to the device, wherein the plurality of parallel-connected battery cells of different physical size are electrically connectable in series to the terminal (Fig. 4 and [0058]).

Regarding claim 15, Lee et al disclose that wherein the first battery cell and the second battery cells have substantially the same nominal voltage (Fig. 4).

Regarding independent claim 18, Lee et al disclose that a battery pack comprising: 
a housing (Fig. 2:300 and [0046]; battery pack]); 
a plurality of battery cells (Fig. 3) supported in the housing, the plurality of battery cells including a plurality of first battery cells (Fig. 3: Vbank1) and a plurality of second battery cells (Fig. 3: Vbank2), wherein:

each one of the plurality of second battery cells having has a second characteristic different than the first characteristic, the first characteristic and the second characteristic being at least one of a physical size, a shape, a chemistry, and an operational characteristic ([0053] and Claim 1); and 
a terminal (Fig.2: “+”) electrically connected to the plurality of first battery cells and the plurality of second battery cells including: 
each one of the first battery cells being electrically connectable in parallel with a respective one of the second battery cells to form a plurality of parallel-connected battery cells of different physical size, and 
the plurality of parallel-connected battery cells of different physical size being electrically connectable in series to the terminal (Fig. 4 and [0058]).

Regarding claim 20, Johnson et al teach that wherein the first battery cell and the second battery cell have substantially the same nominal voltage (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2013/0224.529) in view of Cho (US 2014/0199570).
Regarding claim 4, Lee et al fail to teach but Cho teaches that wherein each of the second battery cells has a first diameter of eighteen millimeters; and wherein each of the first battery cells has a second diameter of greater than eighteen millimeters ([0069]-[0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Lee et al’s system, using the teaching of  Cho’s Battery Pack, in order to obtain a convenience use of battery pack (e.g. see Cho para.[0026]).

Regarding claim 12, Lee et al fail to teach but Cho teaches that wherein the plurality of battery cells are electrically connectable to each other via conductive straps that are laser welded to battery cell terminals of the plurality of battery cells ([0043]).

Regarding claim 14, Lee et al fail to teach but Cho teaches that wherein the first physical size and the second physical size include at least one of a diameter of a respective battery cell and a length of the respective battery cell ([0069]).

Claims 8-11, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2013/0224.529) in view of White et al (US 2009/0015208).
Regarding claim 8, Lee et al fail to teach but White et al teach that an electronic processor (Fig. 3: 26) configured to control one or more switches (Fig. 3:24), wherein the one or more switches is configured to electrically disconnect at least one of the first battery cell and the second battery cell from the terminal (Fig. 2: 22; battery cells).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Lee et al’s system, using the teaching of  White et al’s system, in order to achieve a thermal shutdown for the temperature conditions of the battery pack with accuracy (e.g. see White et al para.[0039]).

Regarding claim 9, Lee et al fail to teach but White et al teach that a sensor (Fig. 3:100 ) configured to be electrically connected to the electronic processor (Fig. 3: 26)  , wherein the electronic processor is configured to: determine at least one of an ambient condition of the battery pack ([0025]; temperature) and an operational condition of the battery pack ([0031]; detachment); and control the one or more switches (Fig. 3: 24) to electrically disconnect the at least one of the first battery cells and the second battery cells from the terminal based on the at least one of the ambient condition and the operational condition ([0026]).

Regarding claim 10, Lee et al fail to teach but White et al teach that wherein the first battery cell has a first characteristic and the second battery cell has a second 

Regarding claim 11, Lee et al fail to teach but White et al teach that wherein the device includes a power tool ([0024];12).

Regarding claim 16, Lee et al fail to teach but White et al teach that with an electronic processor(Fig. 3: 26), one or more switches, wherein the one or more switches is configured to electrically disconnect at least one of the first battery cells and the second battery cells from the terminal (Fig. 2: 22; battery cells).

Regarding claim 17, Lee et al fail to teach but White et al teach that receiving with the electronic processor(Fig. 3: 26) a signal from a sensor  (Fig. 3:100 ) of the battery pack; determine with the electronic processor, at least one of an ambient condition of the battery pack ([0025]; temperature) and an operational condition of the battery pack based on the signal ([0031]; detachment); and controlling, with the electronic processor,  the one or more switches (Fig. 3: 24) to electrically disconnect the at least one of the first battery cells and the second battery cells from the terminal based on the at least one of the ambient condition and the operational condition.

Regarding claim 19, Lee et al fail to teach but White et al teach that wherein the operational characteristic is at least one of an Ampere-hour capacity and a temperature performance characteristic ([0025]; temperature).

Response to Arguments
Applicant's arguments filed 11/24/2020 for Claims 1-4, 6, and 8-20 rejections under 35 USC §102 and §103 have been fully considered but they are not persuasive. 
Previous rejection under Double Patenting for claims 1-4, 6, and 8-20 still held in abeyance.

For Claim Rejections - 35 U.S.C. §102 
On page 9, the applicant argues that “Lee does not disclose a plurality of first battery cells having a first physical size, a plurality of second battery cells having a second physical size, and the plurality of second battery cells being arranged perpendicular to the plurality of first battery cells.”.
Examiner respectfully disagree that because Lee disclose that a plurality of first battery cells (Fig. 3: Vbank1) and a plurality of second battery cells arranged perpendicular to the plurality of first battery cells (Fig. 3: Vbank2) where the added limitations “arranged perpendicular” are relative and claim does not specifically points perpendicular with respect to what reference. 
Independent claims 13 and 18 include limitations similar to claim 1 and hence are not patentable for the above reasons.


Examiner respectfully disagree that because LEE et al. disclose that wherein the housing includes: a base configured to house the first battery cells, wherein the first physical size of the first battery cell is larger than the second physical size of the second battery cell ([0045]); and a stem (Fig. 2: stem which is a main body of the battery) coupled to and extending from the base, wherein the stem is configured to be inserted into a battery receptacle of the device and wherein the stem is configured to house the second battery cell (Fig. 2 and [0046]).

Claim Rejections under 35 U.S.C. §103 
A.     Dependent Claims 4, 8-12, 14, 16, 17 and 19 
Claims 4, 5, and 12 depend from independent claim 1. As described above, independent claims 1 is not allowable over Lee.  Accordingly, claims 4, 5, and 12, which depend from independent claim 1, are also not allowable over the combination of Lee and Cho. 
Claim 14 depends from independent claim 13. As described above, independent claim 13 is not allowable over Lee. Accordingly, claim 14, which depends from independent claim 13, is not also allowable over the combination of Lee and Cho. 

As described above, independent claim 13 is not allowable over Lee. Accordingly, claims 16 and 17, which depend from independent claim 13, are not also allowable over the combination of Lee and White. 
As described above, independent claim 18 is not allowable over Lee and White. Accordingly, claim 19, which depends from independent claim 18, is also allowable over the combination of Lee and White. Claims 19 is also allowable for additional independent reasons. 
B.     Dependent Claims 8 and 16 
As described above, claim 8 and 16 are not allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846